Citation Nr: 0634047	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
staphylococcus infection.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from May 1966 to May 1969 and 
from March 1971 to March 1972.  He served in Vietnam from 
October 4 to December 28, 1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from August 2003 and December 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  The former decision apparently reopened a November 
2001 rating decision which had denied service connection for 
a staphylococcal infection.  The latter rating action denied 
entitlement to service connection for PTSD.  

As noted, it appears that the RO reopened the claim for 
service connection for a staphylococcal infection in the 
August 2003 rating decision.  However, the Board must 
determine itself whether new and material evidence has been 
submitted to reopen a claim, regardless of the finding of the 
RO.  See Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd, 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
that issue is as noted on the first page of the present 
decision.

Moreover, the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a staphylococcus infection is addressed in the Remand portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when any furher action is required on the part 
of he appellant.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
which can be related to his period of service.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other 
grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.



In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an August 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  This 
informed the veteran of the evidence that was needed to 
substantiate the claim, as well as what evidence and 
information VA would obtain in his behalf and what 
information and evidence he could submit.  He was also 
informed that he could submit any evidence relevant to his 
claim.

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating and 
no effective date will be assigned, and those issue are moot.

II.  Applicable laws and regulations


Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

The veteran's service medical records show one mention, in 
January 1967, of anxiety symptoms.  There is no further 
mention of these, or any related symptoms in the remainder of 
the medical records from either period of service.  

The veteran's DD Form214 and personnel records show that he 
received the National Defense Service Medal and the Vietnam 
Service Medal.  He served in Vietnam from October 4 to 
December 28, 1971.  His military occupational specialty was 
noted to be Hawk Missile Crewman.

In September 2004, the veteran submitted a stressor statement 
in which he said that in October or November 1970 he had been 
riding with a convoy when a vehicle had run over a teenage 
Vietnamese girl.  He stated that the girl had been mangled, 
and that he thought of this event often.

The veteran testified at a personal hearing at the RO in 
September 1999.  He noted that he had problems with 
depression and nervousness in service.  He said that he had 
been divorced three times, and that he was very unstable.

The veteran also submitted voluminous private and VA 
treatment records.  These showed his complaints of feeling 
anxious and depressed.  Private records developed between 
January 1995 and November 2003 showed no treatment for PTSD.  
An October 2004 VA treatment records found no evidence of 
PTSD.  

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD has not been 
established.  Initially, there is no indication that the 
veteran had engaged in combat with the enemy.  There is no 
suggestion that he received any combat decorations, and, 
although his military occupational specialty as a missile 
crewman could certainly have placed him in combat situations, 
the military records do not indicate involvement in combat 
with the enemy.  Nor did he sustain any combat wounds.  
Therefore, there must be sufficient independent evidence of 
record to corroborate any claimed in-service stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994) (where "the veteran 
did not engage in combat with the enemy . . . the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor;" it must be corroborated 
by independent evidence of record).

The only potential PTSD-inducing stressor to which the 
veteran has made reference involved a teenage Vietnamese girl 
who had reportedly been killed when she was run over by a 
military vehicle.  As unfortunate as such an event would be, 
the veteran has not provided sufficient detail concerning 
this event so as to permit




verification.  Moreover, the U.S. Army and Joint Services 
Records Research Center (JSRRC) does not determine who a 
veteran knew or what the veteran personally witnessed or 
experienced.

Finally, there is no evidence of record that the veteran has 
ever been diagnosed with PTSD; rather, the only disorders 
diagnosed have been an anxiety disorder and major depression.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
has imposed certain new responsibilities upon VA in notice 
and assistance to claimants.

The Court of Appeals for Veterans Claims issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) during the pendency 
of this appeal, which addressed the appropriate VCAA notice 
to be provided in requests to reopen previously denied 
claims.  The Court found that VA must notify a claimant of 
the evidence and information needed to reopen the claim, as 
well as the evidence and information needed to establish 
entitlement to the underlying claim, which in this case is 
entitlement to service connection for staphylococcal 
infection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish entitlement to the 
underlying claim in the previous denial.  The notice must 
describe more specifically and affirmatively the kind of 
evidence that is required; for example, an affirmative 
statement might take the form of "You must submit medical 
evidence showing that you in fact have a currently diagnosed 
disability," with the notice naming the specific disability 
at issue.  Such notice to the appellant is essential, since 
the question of materiality depends upon the basis on which 
the prior denial was made, and the failure to notify a 
claimant of what would constitute material evidence would be 
prejudicial to the claimant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take any necessary action 
to ensure compliance with all VCAA notice 
and assistance requirements, consistent with 
the recent Dingess decision that VCAA notice 
requirements apply to all the elements of 
the underlying claim, and the Kent decision 
concerning VCAA notice in cases involving 
new and material evidence.  He should be 
given an appropriate period in which to 
respond.

2.  If the appellant submits additional 
evidence in response to the VCAA 
notification letter, the claim should be 
readjudicated.  If the decision remains 
adverse to the appellant, he should be 
provided with an appropriate supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


